Blackford, J.
Boire facias in favour of Forsee to have execution against real estate on a justice’s transcript. The scire facias states, among other things, that the plaintiff had obtained judgment against the defendant before a justice of the peace; that an execution had been issued on the judgment and returned no goods or chattels; that a certified transcript of the judgment and proceedings was on file in the clerk’s office of the Circuit Court; and that a transcript of the judgment was filed in said office and entered on the docket and order book of the Court. Plea, that there was no such certified transcript of record in said Court, &c. Replication, that there was such transcript of record, &c. The cause was submitted to the Court.
The plaintiff’, on the trial, moved the Court to amend the *263record of the justice’s transcript, by annexing a seal to the justice’s name at the end of his certificate, the original transcript on file being certified under the hand and seal of the justice. The motion was sustained and the amendment made. The plaintiff then offered the record of the transcript in evidence, to which the defendant objected. The evidence was admitted. The Court gave judgment for the plaintiff.
G. G. Nave, for the plaintiff.
L. Barbour, for the defendant.
The errors assigned are, 1st, That the amendment was illegal; 2d, That the justice’s certificate to the transcript as amended was insufficient.
There is no error in this case. The omission in the record of the justice’s seal to his certificate, was a mere misprision of the clerk, and was amendable. The certificate as amended was as follows: “ I, Samuel Dale, a justice of the peace in and for Noble township, county and State aforesaid, hereby certify the above to be a true transcript from my docket. June 1, 1841, Samuel Dale, J. P. (seal.)” There can be no objection to that certificate.
Per Guriam.—The judgment is affirmed with costs.